IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DERRICK A. HUBBARD,                  §
                                       §   No. 546, 2014
        Defendant Below,               §
        Appellant,                     §
                                       §
        v.                             §   Court Below—Superior Court
                                       §   of the State of Delaware,
  STATE OF DELAWARE,                   §   in and for New Castle County
                                       §   Cr. ID 1205011439
        Plaintiff Below,               §
        Appellee.                      §

                           Submitted: October 13, 2014
                             Decided: October 20, 2014

                                    ORDER

      This 20th day of October 2014, it appears to the Court that, on September 26,

2014, the Clerk issued a notice to appellant to show cause why this appeal should

not be dismissed for his failure to file his notice of appeal within 30 days of the

Superior Court’s violation of probation sentencing order dated November 6, 2013.

The appellant has failed to respond to the notice to show cause within the required

ten-day period; therefore, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                BY THE COURT:

                                /s/ Karen L. Valihura
                                       Justice